Order filed April 9, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00198-CV
                                   ____________

                       LAUREN ERICKSON, Appellant

                                         V.

       KENNETH A. LEPOW, D.D.S., INC. D/B/A LEPOW DENTAL
        ASSOCIATES, LEPOW FAMILY DENTAL, PLLC, WEST ROAD
         DENTAL, PLLC, GREATER HOUSTON DENTAL SOCIETY,
       KENNETH A. LEPOW, D.D.S., CALVIN JUNG, D.D.S., AND EVAN
                      MELAMED, D.D.S., Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-07441

                                    ORDER

      The notice of appeal in this case was filed March 8, 2019. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 24, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM



Panel Consists of Justices Wise, Zimmerer, and Spain.